Citation Nr: 0931504	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-37 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge (VLJ) in June 2009 and provided testimony in 
support of his claim.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for PTSD. Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

The combat requirement may also apply to veterans with a non-
combat military occupational specialty (MOS).  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Veteran had a non-
combat military occupational specialty (MOS) and claimed that 
he was exposed to rocket attacks while stationed at Da Nang.  
Records for the Veteran's unit corroborated his assertion 
that enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation.  The U.S. Court of Appeals for Veterans Claims 
(Court) in that case determined that the Veteran's presence 
with his unit at the time the attacks occurred corroborated 
his statement that he experienced such attacks personally.  
Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
Veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang.  Id. at 128- 
29.

In this case, the Veteran served in Vietnam from August 28, 
1965 to September 3, 1966 and contends that he currently has 
PTSD as a result of exposure to in-service stressors, 
including exposure to mortar attacks in November and December 
1965 and April 1966 while stationed at Cam Rhan Bay with the 
HHD 10th Trans Bn.  Another stressor relates to the Veteran's 
escort duty in March 1966, which consisted of escorting the 
body of Joseph John DiLandro to his family and serving as the 
military's representative, and watching a fellow serviceman 
and friend, F.S., attempt suicide by jumping off a pier.

According to the claims file, the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly USASCRUR) 
was unable to verify that F.S. jumped off a pier or attempted 
suicide.  The JSRRC was able to verify that F.S. was a member 
of the Veteran's unit and that F.S.'s status changed from 
duty to absent sick effective March 17, 1966.  It does not 
appear that the RO attempted to verify the Veteran's other 
stressors, such as his escort duty and the mortar attack.

The Board finds that the Veteran has provided enough 
information regarding his additional stressors to submit them 
to the JSRRC for verification.  If either of the stressors is 
verified, the Veteran should be afforded an appropriate VA 
examination.

While the Veteran's primary assertion is his claim for 
service connection for PTSD, the record has indications of a 
psychiatric problem other than PTSD.  In light of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curium order) the claim 
of service connection for an acquired psychiatric disability 
other than PTSD should also be addressed.  The Veteran has 
diagnoses of anxiety disorder.  His wife and friends have 
submitted testimony and statements that they have witnessed 
the Veteran after service experience rage and strange rashes, 
and that he also avoids crowds, isolates himself, and becomes 
startled by loud noises.  His wife specifically testified 
that during periods of stress the Veteran would vomit and 
have cramps all night and it would not be the flu, strictly 
stress.  The service treatment records show that in September 
1965 the Veteran could not eat or sleep and complained of 
headaches, vomiting, and diarrhea.  The assessment was 
gastroenteritis.  In December 1966, the Veteran again 
complained of nausea, vomiting, and diarrhea.  The assessment 
was the same, gastroenteritis.  The Veteran's private 
treating mental health worker has found that the Veteran has 
PTSD and an anxiety disorder related to his experiences in 
service.  Based on this opinion, the Veteran's and his wife 
and friend's statements and testimony, a medical opinion is 
necessary to determine whether the Veteran has any acquired 
psychiatric disorder other than PTSD related to his service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent 
treatment he has received for his 
psychiatric disabilities.  He testified 
that he received treatment at a private 
facility in Iron Mountain.  He also has 
submitted statements that he receives 
regular care at the VAMC in Iron Mountain 
and the VAMC in Milwaukee, Wisconsin.  
Obtain these and any other relevant 
treatment records identified by the 
Veteran and incorporate them with the 
claims file.

2.  The RO should take appropriate action 
to verify the alleged stressors through 
the JSRRC.  In particular, the RO should 
ask the JSRRC to attempt to verify the 
Veteran's alleged stressor of enemy 
attacks while he was serving with the HHD 
10th Trans Bn in Cam Rhan Bay in November 
and December of 1965 and April 1966.  The 
JSRRC should also be asked to provide the 
histories of the Veteran's unit during the 
time he was in Vietnam.

In addition, the JSRRC should be asked to 
verify the Veteran's duty as a body escort 
in March 1966 while assigned to HHD 10th 
Trans Bn.

3.  Next, the RO should schedule the 
Veteran for a VA psychiatric examination 
at the VAMC that is most convenient to the 
Veteran to obtain opinions on the 
following:

(a)  If one or more stressors are 
corroborated, the examiner should state 
whether it is at least as likely as not 
that the Veteran has PTSD related to these 
stressors.  If PTSD is diagnosed, the 
examiner should identify all elements 
supporting the diagnosis, to include the 
specific stressor(s).  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.

(b)  Regardless of whether the stressors 
are corroborated, the examiner should 
state whether it is at least as likely as 
not that the Veteran has any acquired 
psychiatric disorder other than PTSD 
related to his service.  The examiner 
should consider the service treatment 
records, lay statements from the Veteran, 
his wife, and his friends, and current 
medical evidence and opinions regarding 
his current psychiatric diagnoses and 
their etiologies. 

Any indicated studies should be performed, 
and the claims folder must be made 
available to and pertinent evidence 
therein should be reviewed by the 
examiner.  

4.  After completing any further 
development deemed necessary, readjudicate 
the appeal.  If such action does not 
resolve the claim to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claim should be 
returned to the Board for further 
appellate review, if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




